United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1254
                        ___________________________

                                    Pedro Mejia

                             lllllllllllllllllllllPetitioner

                                           v.

            Merrick B. Garland, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                             Submitted: July 22, 2021
                               Filed: July 27, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan native and citizen Pedro Mejia petitions for review of an order of
the Board of Immigration Appeals (BIA), which dismissed his appeal from an
immigration judge’s decision denying asylum, withholding of removal, and protection
under the Convention Against Torture (CAT).
        As a preliminary matter, we conclude this court’s precedent forecloses Mejia’s
argument, based on Pereira v. Sessions, 138 S. Ct. 2105 (2018), that the immigration
court never acquired jurisdiction over his proceedings because his Notice to Appear
was deficient. See Ali v. Barr, 924 F.3d 983, 985-86 (8th Cir. 2019). Moreover, to
the extent Mejia intended to seek review of the denial of his asylum application, we
may not review that challenge. He conceded during his counseled proceedings before
the immigration judge that his application was untimely, the immigration judge found
that it was untimely, and the BIA concluded he waived the claim by not challenging
it on appeal. See Chak Yiu Lui v. Holder, 600 F.3d 980, 984 (8th Cir. 2010). Even
if he had exhausted the claim, we would lack jurisdiction to review it. See 8 U.S.C.
§§ 1158(a)(3); Purwantono v. Gonzales, 498 F.3d 822, 823-24 (8th Cir. 2007).

       We further conclude substantial evidence supports the denial of withholding
of removal, as Mejia failed to establish by a clear probability that his life or freedom
would be threatened in Guatemala because of a protected ground. See 8 U.S.C.
§ 1231(b)(3)(A); Silvestre-Giron v. Barr, 949 F.3d 1114, 1117, 1119 & n.3 (8th Cir.
2020) (standard of review). The agency determined Mejia failed to demonstrate the
requisite nexus because his aggressors were motivated by monetary gain, not by his
indigenous race or proposed particular social groups. The record does not compel a
contrary conclusion. See Garcia-Moctezuma v. Sessions, 879 F.3d 863, 868-69 (8th
Cir. 2018); Marroquin-Ochoma v. Holder, 574 F.3d 574, 577 (8th Cir. 2009).
Because this determination provided a sufficient basis for denying Mejia’s
withholding of removal claim, we do not consider his other arguments. See Baltti v.
Sessions, 878 F.3d 240, 245 (8th Cir. 2017) (per curiam). Finally, we discern no error
in the agency’s denial of CAT protection because Mejia based his claim on the same
facts as his other claims. See Ming Ming Wijono v. Gonzales, 439 F.3d 868, 874 (8th
Cir. 2006).

      Accordingly, we deny the petition for review.
                     ______________________________

                                          -2-